IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

 J.G.,

                Appellant,

 v.                                                     Case No. 5D15-2367

 E.B., o/b/o J.G.,

            Appellee.
 ________________________________/

 Opinion filed February 26, 2016

Appeal from the Circuit Court
for Osceola County,
Kim Shepard, Judge.

Kenneth J. Komara, of Komara & Cranton,
P.A., Kissimmee, for Appellant.

No Appearance for Appellee.

 COHEN, J.

         J.G. appeals a final judgment of injunction for protection against domestic

 violence. The injunction was based on allegations of sexual misconduct against a minor

 child by J.G., who is the child’s paternal grandfather. The conduct allegedly occurred in

 J.G.’s home and, other than the child, there were no witnesses to corroborate the

 allegations.

         The absence of corroborating witnesses or direct testimony from the child is not

 fatal to obtaining an injunction or bringing criminal charges, nor should it be. Section

 90.803(23), Florida Statutes (2015), specifically addresses the admission of out-of-court

 statements by a child victim:
             (23) Hearsay exception; statement of child victim.--

             (a) Unless the source of information or the method or
             circumstances by which the statement is reported indicates a
             lack of trustworthiness, an out-of-court statement made by a
             child victim [describing the abuse,] not otherwise admissible,
             is admissible in evidence in any civil or criminal proceeding
             if:

             1. The court finds in a hearing conducted outside the
             presence of the jury that the time, content, and
             circumstances of the statement provide sufficient safeguards
             of reliability. In making its determination, the court may
             consider the mental and physical age and maturity of the
             child, the nature and duration of the abuse or offense, the
             relationship of the child to the offender, the reliability of the
             assertion, the reliability of the child victim, and any other
             factor deemed appropriate; and

             2. The child either:

             a. Testifies; or

             b. Is unavailable as a witness, provided that there is other
                corroborative evidence of the abuse or offense.

      Counsel for the mother attempted to elicit through the mother the accusatory

statements the child made to her. J.G. objected to the testimony as hearsay, which

objection the trial court sustained. The mother’s counsel did not raise section

90.803(23) in response, and the trial court did not consider the objection in light of the

provision. Nor were the child’s statements examined as required under section

90.803(23). Having ruled the child’s statements to his mother inadmissible and having

sustained objections to most of the other evidence submitted, the trial court nonetheless

granted a permanent injunction.

      Finding the record devoid of any evidence to support that ruling, we reverse.

      REVERSED.

SAWAYA and EDWARDS, JJ., concur.



                                            2